 



SEVENTH AMENDMENT OF
LOAN AGREEMENT
     THIS SEVENTH AMENDMENT OF LOAN AGREEMENT (“Amendment”) is made this 30th
day of April, 2007 by Summit Hotel Properties, LLC (“Summit Hotel”), a South
Dakota limited liability company, Summit Hospitality V, LLC (“Summit
Hospitality”), a South Dakota limited liability company and First National Bank
of Omaha, a national banking association (“Bank”) and amends that certain Loan
Agreement dated July 20, 2004 between Summit Hotel and Bank (“Loan Agreement”).
     WHEREAS, pursuant to the Loan Agreement and the other Loan Documents, Bank
extended to Summit Hotel a Line of Credit in the maximum principal amount of
$18,000,000.00 more fully described in the Loan Agreement;
     WHEREAS, The Summit Group, Inc. issued its Guaranty dated of even date with
the Loan Agreement (“Guaranty”) in support of the Line of Credit and Summit
Hotel’s obligations under the Loan Agreement and other Loan Documents, with such
Guaranty secured by the Collateral defined in that certain Pledge Agreement
dated of even date with the Loan Agreement (“Pledge Agreement”) executed by The
Summit Group, Inc. in favor of Bank;
     WHEREAS, pursuant to that certain First Amendment of Loan Agreement dated
October 1, 2004 and under the terms and conditions thereof, Summit Hotel
requested and Bank advanced the Boise Acquisition Advance;
     WHEREAS, under the terms of that certain Second Amendment of Loan Agreement
dated June of 2005 and under the terms and conditions thereof, the maximum
principal amount available under the Line of Credit was increased to
$25,000,000.00, and Summit Hotel was permitted to use Advances to construct
improvements to Property acquired by Summit Hotel;
     WHEREAS, under the terms of that certain Third Amendment of Loan Agreement
dated August 24, 2005, the Termination Date was extended to June 24, 2007; and
     WHEREAS, under the terms of that certain Fourth Amendment of Loan Agreement
dated March 1, 2006, the maximum principal amount available under the Line of
Credit was increased to $30,000,000.00, West Bank became a participant in the
Line of Credit and the Loan Agreement was otherwise amended as provided for
therein; and
     WHEREAS, under the terms of that certain Fifth Amendment of Loan Agreement
dated April 12, 2006, the Line of Credit was permitted to be used to support the
issuance, for the account of Summit Hotel, of letters of credit;
     WHEREAS, under the terms of that certain Sixth Amendment of Loan Agreement
dated November 7, 2006, the Termination Date was extended to June 24, 2008, the
interest rate applicable to the Line of Credit was amended as provided for
therein, the Guaranty was released and the Loan Agreement was otherwise amended
as provided for therein;
     WHEREAS, Summit Hotel formed Summit Hospitality for the purpose of
acquiring, constructing, developing, owning, operating and managing certain
hotel properties;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Summit Hotel has requested, and under the terms of this Amendment
Bank has agreed, to add Summit Hospitality as a co-borrower for any property
owned by Summit Hospitality to the Loan Agreement and the other Loan Documents;
and
     WHEREAS, Bank and Borrower agree to amend the Loan Agreement as provided
for herein.
     NOW, THEREFORE, in consideration of the amendments to the Loan Agreement
provided for below, the mutual covenants herein and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties agree to amend the Loan Agreement as follows:
     1. Capitalized terms used herein shall have the meaning given to such terms
in the Loan Agreement, unless specifically defined herein.
     2. The Loan Agreement is hereby amended as follows:
     (a). In those cases in which Summit Hotel and Summit Hospitality request
financing pursuant to and under the Loan Agreement related to a Property owned
by Summit Hospitality, Summit Hospitality shall be added as a co-borrower on the
Loan with Summit Hotel and any reference in the Loan Agreement to Company shall
mean both Summit Hotel and Summit Hospitality jointly and severally. In such
situations, Summit Hospitality shall hereby become a co-borrower under the Loan
with Summit Hotel and a party to the Loan Agreement and the other Loan
Documents, and Summit Hospitality hereby jointly and severally agrees to comply
with all of the terms and provisions and perform all the obligations of Company
under the Loan Agreement and the other Loan Documents, including, but not
limited to the financial reporting obligations under Section 4.2 of the Loan
Agreement and the other covenants contained in Articles IV and V of the Loan
Agreement. Furthermore, in such situations, the term Company in the Loan
Agreement is hereby amended to mean, jointly and severally, Summit Hotel and
Summit Hospitality. Summit Hotel and Summit Hospitality shall be jointly and
severally obligated for all obligations of Company under the Loan Agreement and
the other Loan Documents.
     (b). Notwithstanding the foregoing Subsection (a), if financing pursuant to
the Loan Agreement is related to a Property that is not owned by Summit
Hospitality, Summit Hospitality shall not be a co-borrower under such Loan
Documents relating to such Loan Documents for purposes of such financing, Summit
Hospitality shall have no responsibility for the repayment of monies advanced
pursuant to such financing or for any obligations related thereto, and shall not
be included in the definition of Borrower or Company under the Loan Documents in
connection with such financing.
     3. Section 1.5 of the Loan Agreement entitled “Repayment” is hereby deleted
in its entirety and the following is inserted in lieu thereof:
     Section 1.5 Repayment. Each Term Note evidencing an Acquisition Advance
shall be payable as follows: (i) interest only shall be paid monthly, in arrears
and (ii) the principal balance together with accrued and unpaid interest shall
be due and payable in full on the first anniversary date of the Term Note
evidencing such Acquisition Advance. Each Term Note evidencing an Equity Advance
shall be payable as follows: (i) interest only shall be paid monthly, in arrears
and (ii) the principal balance together with accrued and unpaid interest shall
be due and payable in full on the one hundred

2



--------------------------------------------------------------------------------



 



twentieth (120th)-day following the date of the Term Note evidencing such Equity
Advance. In addition, on each Term Note evidencing an Acquisition Advance
Company shall apply and pay on such Term Note the Investor Equity as and when
the Investor Equity collected by Company from each Equity Investor is funded and
subsequently released pursuant to that certain Summit Hotel Properties, LLC
Escrow Account (“Escrow Account”) created under that certain Escrow Agreement
dated May 26, 2004 among Company, Lender and Guarantor (the “Escrow Agreement”),
net of reasonable expenses of raising and collecting the Investor Equity.
Company shall cause the Investor Equity to be deposited into the Escrow Account.
The principal balance outstanding on an Acquisition Advance together with
accrued and unpaid interest shall be due and payable in full on the first
anniversary date of such Term Note whether or not Investor Equity has been
committed and/or funded.
Each Term Note evidencing a Working Capital Advance shall be payable as follows:
(i) interest only shall be paid monthly, in arrears and (ii) the principal
balance together will accrued and unpaid interest shall be due and payable in
full on the Termination Date.
Each Construction Note shall be payable as follows: (i) interest only shall be
payable monthly, in arrears on the dates specified in the applicable
Construction Note; and (ii) the principal balance together with accrued and
unpaid interest shall be due and payable in full on the Maturity Date provided
for in each Construction Note; provided, however, that subject to the terms of
this Agreement and provided that no Event of Default has occurred, Company may,
on the Maturity Date of such Construction Note, convert the principal amount
outstanding on a Construction Note to either (i) an Equity Advance or (ii) a
“Construction Term Note” described below. If Company elects to convert the
principal amount outstanding on a Construction Note to an Equity Advance, then
such Equity Advance shall be evidenced by a Term Note in the principal amount of
the of the principal amount of the Construction Advance being converted, shall
accrue interest as provided for in Section 1.6 below and shall be payable as
provided for in this Section 1.5 above with respect to interest on and repayment
of Equity Advances. If Company elects to convert the principal amount
outstanding on a Construction Note to a Construction Term Note, then such
Construction Term Note shall be evidenced by a Construction Term Note in the
principal amount of the principal amount outstanding on the Construction Advance
being converted executed by Company in favor of Lender, shall bear interest at a
variable per annum rate equal to the National Base Rate, and shall be payable as
follows: (i) interest only shall be paid monthly, in arrears and (ii) the
principal balance together with accrued and unpaid interest shall be due and
payable in full on the first anniversary date of the Construction Term Note. In
addition, on each Construction Term Note, Company shall apply and pay on such
Construction Term Note the Investor Equity raised for the applicable Project as
and when the Investor Equity collected by Company from each Equity Investor is
funded and subsequently released pursuant to the Escrow Account created under
the Escrow Agreement, net of reasonable expenses of raising and collecting the
Investor Equity. Company shall cause such Investor Equity to be deposited into
the Escrow Account. The principal balance outstanding together with accrued and
unpaid interest shall be due and payable in full on the first anniversary date
of such Construction Term Note whether or not Investor Equity has been committed
and/or funded.
To the extent necessary or applicable, the other Loan Documents are hereby
amended consistent with the foregoing.

3



--------------------------------------------------------------------------------



 



     4. The form of Term Note attached as Exhibit A to the Loan Agreement is
hereby deleted and the form of Term Note attached to this Amendment is hereby
inserted in lieu thereof.
     5. Except as modified and amended herein, all other terms, provisions,
conditions and obligations imposed under the terms of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and affirmed by Borrower. To the extent necessary, the other Loan
Documents are hereby amended to be consistent with the terms of this Amendment.
     6. Borrower certifies and reaffirms by its execution hereof that the
representations and warranties set forth in the Loan Agreement and the other
Loan Documents are true as of this date, and that no Event of Default under the
Loan Agreement or any other Loan Document, and no event which, with the giving
of notices or passage of time or both, would become such an Event of Default,
has occurred as of execution hereof. By signing below and becoming a party to
the Loan Agreement, Summit Hospitality makes the representations and warranties
set forth in the Loan Agreement to Bank.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
on the date first written above.

              FIRST NATIONAL BANK OF OMAHA
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            SUMMIT HOTEL PROPERTIES, LLC,
a South Dakota limited liability
company, by its Company Manager,
THE SUMMIT GROUP, INC.
 
       
 
  By:   /s/ Kerry W. Boekelheide
 
      Kerry W. Boekelheide,
 
      President
 
            SUMMIT HOSPITALITY V, LLC, a
South Dakota limited liability company,
by its member, SUMMIT HOTEL
PROPERTIES, LLC, a South Dakota
limited liability company, by its
Company Manager, THE SUMMIT
GROUP, INC.
 
       
 
  By:   /s/ Kerry W. Boekelheide
 
      Kerry W. Boekelheide,
 
      President

4



--------------------------------------------------------------------------------



 



EXHIBIT A
(Term Note Form)
TERM NOTE

      $                                           , 200___

     FOR VALUE RECEIVED, the undersigned, Summit Hotel Properties, LLC, a South
Dakota limited liability company, and Summit Hospitality V, LLC, a South Dakota
limited liability company (Summit Hotel Properties, LLC and Summit Hospitality
V, LLC shall be collectively referred to herein as “Borrower”), hereby jointly
and severally promise to pay to the order of First National Bank of Omaha
(“Lender”), at its offices in Omaha, Nebraska or at such other place as the
owner and holder of this Term Note (“Note”) may direct, and in lawful money of
the United States of America and in immediately available funds, the principal
sum of $                    , plus accrued interest. This Note evidences an
Advance under the Loan Agreement defined and referenced below and evidences
either an Equity Advance, Acquisition Advance or a Working Capital Advance.
     If this Note evidences an Equity Advance or a Working Capital Advance, then
this Note shall bear interest at a per annum variable rate equal to the National
Base Rate. If this Note evidences an Acquisition Advance, then this Note shall
bear interest at a per annum variable rate equal to one quarter of one percent
(1/4%) below the National Base Rate. The National Base Rate shall change with
and be effective on the date of any change in such National Base Rate. Interest
shall be calculated on the actual number of days outstanding on the basis of a
year consisting of 360 days, and shall be payable monthly, in arrears,
commencing on                      1, 200___ and continuing on the first day of
each month thereafter until the Maturity Date (as defined below) when the
outstanding principal balance together with accrued and unpaid interest shall be
due and payable in full. The principal balance of this Note shall bear interest
after maturity, whether by acceleration or otherwise, at a variable per annum
rate equal to four percent (4%) in excess of the National Base Rate, but not to
exceed the maximum rate allowed by law.
     The principal balance of this Note shall be due and payable in full on
                                         (the “Maturity Date”). [EDITOR’S NOTE:
THE MATURITY DATE ON A WORKING CAPITAL ADVANCE OR ACQUISITION ADVANCE IS THE
FIRST ANNIVERSARY DATE OF THIS NOTE. THE MATURITY DATE ON AN EQUITY ADVANCE IS
120 DAYS AFTER THE DATE OF THIS NOTE. DELETE THIS EDITOR’S NOTE AFTER THE
APPLICABLE MATURITY DATE IS INSERTED ABOVE.] If this Note evidences an
Acquisition Advance, then principal shall be due and payable as and when the
Investor Equity is funded as described in the Loan Agreement referenced and
defined below; provided, however, that any principal balance outstanding after
application of the Investor Equity together with accrued and unpaid interest
shall be due and payable in full on the Maturity Date. Borrower may, at any
time, make principal prepayments as provided for in the Loan Agreement. All
payments shall be first applied to interest and last to principal.
     The aggregate unpaid principal amount plus interest shall become due and
payable without demand or further action on the part of Lender upon the
occurrence of an Event of Default and subsequent to all applicable grace or
notice and cure periods as set forth under that certain Loan Agreement dated
July 20, 2004 (“Loan Agreement”) by and between Borrower and

 



--------------------------------------------------------------------------------



 



Lender, as such Loan Agreement has been and may be amended from time to time. If
the maturity date of this Note is accelerated by Lender as a consequence of an
Event of Default, then Lender shall have all the rights and remedies provided
for in the Loan Agreement, the other Loan Documents, or otherwise available at
law or in equity. The rights, powers, privileges, options and remedies of Lender
provided in the Loan Agreement, the other Loan Documents or otherwise available
at law or in equity shall be cumulative and concurrent, and may be pursued
singly, successively or together at the sole discretion of Lender, and may be
exercised as often as occasion therefor shall occur. No delay or discontinuance
in the exercise of any right, power, privilege, option or remedy shall be deemed
a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, Lender’s failure after the
occurrence of an Event of Default to declare this Note immediately due and
payable in full shall not constitute a waiver of such right in connection with
any future Event of Default. Lender may rescind any acceleration of this Note
without in any way waiving or affecting its right to accelerate this Note in the
future. Lender’s acceptance of partial payment or partial performance shall not
in any way affect or rescind any acceleration of this Note made by Lender.
     Unless prohibited by law, Borrower will pay on demand all costs of
collection, legal expenses and attorneys’ fees incurred or paid in collecting
and/or enforcing this Note. Furthermore, Lender reserves the right to offset
without notice all funds of Borrower held by Lender against matured debts owing
to Lender by Borrower.
     If any installment of this Note shall become due and payable on a day which
is not a business day of Lender, payment shall be made on the next succeeding
business day of Lender and, with respect to payments of principal, interest
shall be payable thereon at the applicable rate during such extension.
     Borrower and all endorsers, sureties, guarantors and other persons liable
hereon or who may become liable for the payment hereof, severally waive demand,
presentment, notice of dishonor or nonpayment, notice of protest and any and all
lack of diligence in the enforcement hereof and hereby assent to each and any
extension or postponement of the time of payment, at or after maturity, or other
indulgence and hereby waive any and all notice thereof.
     This Note is issued pursuant to the terms of the Loan Agreement and any
amendments thereto, is entitled to the benefits thereof and is subject to the
terms and conditions expressed therein including, without limitation, provisions
concerning collateral securing this Note and the acceleration of the maturity
hereof upon the happening of certain events. Capitalized terms used and not
otherwise defined herein shall have the meaning given to such terms in the Loan
Agreement.
     This Note shall be governed by, and construed in accordance with, the laws
of the State of Nebraska.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly caused this Note to be
executed in favor of and delivered to Lender as of the date first written above.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



              SUMMIT HOTEL PROPERTIES, LLC, a South     Dakota limited liability
company, by THE     SUMMIT GROUP, INC., its Company Manager
 
       
 
  By:    
 
       
 
      Kerry W. Boekelheide, President
 
            SUMMIT HOSPITALITY V, LLC, a South     Dakota limited liability
company, by its     member, SUMMIT HOTEL PROPERTIES,     LLC, a South Dakota
limited liability company,     by its Company Manager, THE SUMMIT     GROUP,
INC.
 
       
 
  By:    
 
            Kerry W. Boekelheide, President

9